                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

PRECELL WHITAKER,                                :
     Plaintiff,                                  :     CASE NO. 3:19-CV-1129 (MPS)
                                                 :
        v.                                       :
                                                 :
CRCC MAIL ROOOM,                                 :
     Defendant.                                  :     August 22, 2019

________________________________________________________________________

                               INITIAL REVIEW ORDER

        On July 23, 2019, the plaintiff, Precell Whitaker, a state prisoner currently

confined at the Corrigan-Radgowski Correctional Center (“CRCC”) in Uncasville,

Connecticut, filed a civil complaint pro se under 42 U.S.C. § 1983 against the CRCC

Mail Room for withholding his mail, specifically, his magazines which he receives

weekly and monthly. ECF No. 1, p.12. He seeks monetary damages for what he claims

is “unlawful mail tampering.” Id. For the following reasons, the complaint is dismissed

without prejudice and Whitaker will receive an opportunity to amend.

   I.        Standard of Review

        Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a

claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. Although detailed allegations are not required, the

complaint must include sufficient facts to afford the defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to relief. Bell

Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough
facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550 U.S. at 570.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the

[C]ourt to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft, 556 U.S. at 678 (citing Bell Atlantic, 550 U.S. at 556). Nevertheless,

it is well-established that “[p]ro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants).

    II.       Factual Allegations

           The plaintiff “ha[s] reason to believe” that, beginning on May 26, 2019, the

CRCC mailroom has been withholding several issues of twelve different magazines to

which he has subscribed. ECF No. 1, p.12. After he contacted the mailroom about the

issue, he received a response stating that the magazines “have been sent for renew[al],

and [the plaintiff] will receive them when they are returned.” Id. The plaintiff followed

up with the mailroom on July 9, 2019 but did not receive a response. Id. As of July 17,

2019, he has not received his magazines. Id.

    III.      Analysis

           “In order to maintain a § 1983 action, two essential elements must be present: (1)

the conduct complained of must have been committed by a person acting under color of

state law, and (2) the conduct complained of must have deprived a person of the rights,

privileges or immunities secured by the federal constitution or laws.” Martin v.

Lociccero, 917 F. Supp. 178, 180-81 (W.D.N.Y. 1995) (citing Parratt v. Taylor, 451 U.S.




                                                2
527, 535 (1981)). The “CRCC mail room” is not a person within the meaning of § 1983.

See Will v. Michigan Dep’t of State Police, 491 U.S. 58 (1989) (state agency not a person

within meaning of § 1983). Moreover, the plaintiff has not alleged how the withholding

of his magazines violated his rights or protections under the United States Constitution.

Therefore, the plaintiff has failed to state a plausible claim for relief under § 1983.

                                          ORDER

       The complaint is hereby dismissed without prejudice. The clerk is directed to

close this case. If the plaintiff believes he can state a plausible constitutional claim

against one or more persons acting under color of state law, he may file a motion to

reopen this case and attach an amended complaint within thirty (30) days from the date of

this Order. The amended complaint must allege facts showing each defendant’s personal

involvement in the constitutional deprivation(s) and facts showing that the plaintiff

exhausted his administrative remedies prior to commencing suit under 42 U.S.C. § 1997e.

Failure to file an amended complaint within thirty (30) days from the date of this Order

will result in dismissal of the case with prejudice.




       It is so ordered.

       Dated at Hartford, Connecticut this 22nd day of August 2019.



                                                                      /s/
                                                               Michael P. Shea
                                                               United States District Judge




                                              3
